El Juez Asociado Señoh Snxder
emitió la opinión del tribunal.
Esta es una apelación de una orden de la Corte de Dis-trito de San Juan concediendo un injunction preliminar contra el apelante, Tesorero de Puerto Rico. Dicho injunction *908prohibía al Tesorero intervenir con la venta por la apelada del ron “Palo Rico” en el mercado de Puerto Rico.
Los hechos esenciales de este caso no están en controver-sia. La apelada, José Fernández, S. en C., se dedica a la manufactura y distribución en Puerto Rico de espíritus des-tilados. En septiembre 1940 la apelada inició gestiones para introducir en el mercado de Puerto Rico un nuevo ron, Palo Rico. Durante ese mes ordenó la impresión de etiquetas, para dicho ron. En septiembre 20, 1940, obtuvo de la Admi-nistración Federal sobre Alcohol un certificado de aproba-ción de la referida etiqueta, según lo requieren la ley y los reglamentos federales. La misma etiqueta, ligeramente va-riada, fué igualmente aprobada por la Administración Federal sobre Alcohol en diciembre 7, 1940. En septiembre la firma Fernández inició una campaña de anuncios de esta nueva marca de ron a través de la radio, la prensa y propaganda personal. Se compraron botellas, que se alega fueron hechas especialmente para el ron Palo Rico, a un costo de $5,000, y se ordenaron las tapas para dichas botellas, tam-bién hechas especialmente, a un costo de $1,000. En diciem-bre 10, 1940, la firma Fernández radicó debidamente ante el Secretario Ejecutivo de Puerto Rico una solicitud de regis-tro de la marca de fábrica del ron “Palo Rico”. Con ante-rioridad a dicha fecha ninguna otra persona había registrado una marca de fábrica similar. Todos los impuestos de Ren-tas Internas habían sido satisfechos, y las correspondientes estampillas adheridas a las tapas de las botellas.
En diciembre 7, el ron Palo Rico fué por primera vez lanzado al mercado por la firma Fernández. En diciembre 3 dicha firma había escrito al Departamento de Hacienda so-licitando se aprobara el usó por ella de la referida etiqueta de “Palo Rico”. La carta fué marcada en el Departamento de Hacienda como recibida el día 3 de diciembre a las 9:30 A. M. Una carta escrita por Ordóñez & Hno., otra firma lico-rera, solicitando se aprobara una etiqueta que llevaba tam-bién el nombre de ron Palo Rico, fué marcada como recibida *909en el Departamento de Hacienda a las 9:00 A. M. de ese mismo día, diciembre 3. En diciembre 5 el Tesorero escribió a la firma Ordóñez rechazando su solicitad de aprobación de la referida etiqueta por el fundamento de que “otro rectifi-cador” ya había presentado para aprobación la misma eti-queta. En diciembre 6 Ordóñez & Hno. solicitó la reconsi-deración de esa decisión. En diciembre 14 el Tesorero es-cribió una carta a la firma Ordóñez, certificando la aproba-ción de su etiqueta, y ese mismo día escribió una carta a la firma Fernández devolviéndoles su etiqueta sin aprobar, por el fundamento de que la misma etiqueta ya había sido apro-bada para uso de Ordóñez <& Hno.
Por tanto, en diciembre 17, 1940 la apelada radicó la pre-sente petición de injunction, alegando que el Tesorero había 'dado instrucciones verbales a sus agentes de Rentas Internas de impedir que la apelada vendiera ron en Puerto Rico que tuviera adherida la etiqueta “Palo Rico”. La apelada cal-culó en $25,000 el valor de esta marca de fábrica. El ape-lante admitió en su contestación su intención de impedir la venta de ron Palo Rico por parte de la apelada, alegando como justificación el hecho de que ya él había aprobado una etiqueta similar a favor de la firma Ordóñez, así como su autoridad, para impedir el uso de marcas de fábrica que confundirían al público, de acuerdo con la sección 6 (D) del Reglamento Núm. 1 promulgado bajo la Ley de Espíritus y Bebidas Alcohólicas. El Tesorero ha apelado de la orden de la corte de distrito de abril 19, 1941, concediendo el injunction solicitado.
La Ley núm. 6, Leyes de Puerto Rico, 1936, Tercera Sesión Extraordinaria ((2) pág. 45), conocida como la Ley de Espíritus y Bebidas Alcohólicas, según quedó enmendada por la Ley núm. 149, Leyes de Puerto Rico, 1937 (pág. 395), provee en su artículo 40 lo siguiente:
“Toda persona que en Puerto Rico manufacture, o envase bebidas alcohólicas tributables de acuerdo con esta Ley, vendrá obligada a fijar en cada envase una etiqueta indicativa de los siguientes parti-*910ciliares: contenido exacto del envase; contenido alcohólico por volu-men; sitio en que se haya destilado o fabricado y nombre del en-vasador. ' Si dicha bebida alcohólica fuese ron, vendrá obligada dicha persona a hacer constar prominentemente en la etiqueta la siguiente frase en inglés: ‘Puerto Rican Rum’, en letras de una altura no menor de cinco dieciséis avos (5/16) de pulgada y de líneas de un dieciséis avo (1/16) de pulgada o más de ancho, debiendo exten-derse dicha frase en un largo no menor de tres (3) pulgadas. Para envases de % pinta y menos, la frase ‘Puerto Rican Rum’ deberá aparecer en la etiqueta en letras de una altura no menor de un octavo (⅛) de pulgada, debiendo extenderse dicha frase en un largo no menor de una y media (1½) pulgada. En la etiqueta de toda bebida alcohólica deberá aparecer también el rótulo ‘destilado’, ‘rec-tificado’, o ‘mezclado’, según sea el caso, de acuerdo con los regla-mentos que al efecto dictare el Tesorero; Disponiéndose, además, que la marca o nombre del ron deberá aparecer prominentemente en la etiqueta y en letras de un tamaño por lo menos igual a tres veces el tamaño de las letras en que aparezca el nombre del fabricante, destilador, rectificador o envasador.”
El artículo 49 de dicha ley autoriza al Tesorero a pro-mulgar aquellas reglas y reglamentos que sean necesarios para hacer efectiva la ley. En cumplimiento con dicho ar-tículo se promulgó el Reglamento Núm. 1 de 1938. El ar-tículo 6(G) de dicho reglamento dispone, en parte, como sigue:
“Ninguna persona envasará bebidas alcohólicas en Puerto Rico sin haberse provisto, mediante solicitud de un ‘certificado de apro-bación de marbetes’. Deberá someterse al Negociado por lo menos tres de cada una de las etiquetas o marbetes que hayan de fijarse a los envases, por toda persona que envase bebidas alcohólicas. Dicho certificado tendrá adheridas por lo menos una de cada una de las etiquetas o marbetes aprobadas por el Tesorero, las que estarán su-jetas a inspección en cualquier momento por los agentes de rentas internas. ’ ’
El artículo 6(D) del Reglamento Núm. 1 lee, en parte, como sigue:
“Ninguna etiqueta o marbete contendrá manifestación alguna, marca de fábrica, marca comercial, dibujos o fechas que puedan en-gañar o confundir al comprador o al público en general.”
*911Indudablemente el Tesorero tenía autoridad para dispo-ner, como lo hizo en el artículo 6(C) del Reglamento Núm. 1, que ninguna persona envasará bebidas alcohólicas sin haberse provisto de un certificado de aprobación de etiqueta. Este reglamento permite al Tesorero poner en Vigor las disposi-ciones del artículo 40 al efecto de que toda etiqueta debe con-tener cierta información detallada. Sin embargo, los repre-sentantes del Departamento de Hacienda declararon en este caso que la etiqueta de la apelada cumplía en todo respecto con las disposiciones del artículo 40, y que el certificado pro-visto por el artículo 6(C) se hubiera expedido, a no ser por las disposiciones del artículo 6(D).
El artículo 6(D) del Reglamento Núm. 1 va algo más le-jos. Es un poco más difícil deducir del texto .de la Ley de Espíritus y Bebidas Alcohólicas que la intención de la Le-gislatura fue autorizar un reglamento destinado aparente-mente a evitar la competencia desleal. Habiendo la Legisla-tura dispuesto expresamente en el artículo 40 la información que deberá contener una etiqueta, quizá se podría argüir que los reglamentos sobre etiquetas deben limitarse a comple-mentar el artículo 40; que cuestiones de competencia des-leal están fuera del alcance de la referida ley; y que por lo tanto el Tesorero no tenía autoridad para promulgar el ar-tículo 6(D). Por otro lado, bien podría argüirse que la Ley de Espíritus y Bebidas Alcohólicas es un estatuto que otorga al Tesorero poderes tanto amplios como detallados sobre la .manufactura y distribución en una industria que -la experien-cia ha demostrado se requiere reglamentación estricta y so-bre la cual el gobierno tiene amplios poderes (Bacardi Corporation of America v. Domenech, Treasurer of Puerto Rico, 311 U. S. 150, 167, 168). Bajo tal teoría, aún en ausencia de alguna disposición estatutaria específica al efecto, quizá se podría resolver que el propósito y el espíritu general de dicha ley han autorizado al Tesorero para adoptar medidas-contra la competencia desleal en la distribución de bebidas *912intoxicantes promulgando y poniendo en vigor el artículo 6(D). De todos modos, no es necesario que demos una con-testación definitiva a dicha cuestión en este caso. Debido a razones que más adelante haremos notar, asumimos, sin de-cidirlo, que el artículo 6(D) del Reglamento Núm. 1 es, gene-ralmente hablando, válido.
Pasamos por lo tanto a la cuestión de la aplicación del referido reglamento a este caso específico. Desde luego la Legislatura pudo aprobar legislación específica regulando el uso de las marcas de fábricas en Puerto Rico en cuanto a la industria licorera, siempre que no estuviera en conflicto con la legislación federal sobre la materia (Puerto Rico v. Shell Co., 302 U. S. 253). Pero la Legislatura no ha hecho esto. El artículo 40 ciertamente no es una reglamentación detallada de dicha materia. Como ya se ha advertido, sola-mente dispone que las etiquetas de bebidas alcohólicas debe-rán contener cierta información. Sin embargo no puede haber sido la intención de la Legislatura que esta industria, quizá la más cuidadosamente vigilada en la nación, deba per-manecer huérfana de la protección ofrecida por nuestra ley general estatutaria sobre esta materia. Tampoco pudo haber sido su intención que la reglamentación fragmentaria que ha-llamos en el artículo 40, que no tiene relación alguna con el problema genérico de la reglamentación de marcas de fábrica, deba imperar por sí sola en este asunto.
Si el Tesorero hubiera intentado promulgar reglamentos detallados para el uso de marcas de fábrica o de etiquetas en la industria licorera, bajo la autoridad otorgádale por el artículo 49 de la Ley de Espíritus y Bebidas Alcohólicas, nos confrontaríamos aquí con el problema de determinar si tales reglamentos son válidos, a la luz de la Ley Núm. 66, Leyes de Puerto Rico, 1923 ((1) pág. 415), que autoriza el registro de marcas de fábrica en Puerto Rico, especialmente si tales reglamentos del Tesorero estuviesen en conflicto en alguna forma con las disposiciones de la Ley Núm. 66. Pero ese *913problema no surge en este caso. El Tesorero simplemente ha optado por promulgar el artículo 6(D) que únicamente equivale a una declaración general del propósito fundamental del registro de mareas de fábrica. Por tanto el artículo 6(D) puede sin dificultad alguna acomodarse dentro del ar-mazón de la referida Ley Núm. 66 de 1923, que es el estatuto general autorizando el registro de marcas de fábrica, y con-siderarse en conjunto. En verdad, no parece haberse dudado en el caso de Bacardi que el registro de etiquetas para la manufactura y distribución de ron en Puerto Rico, se llevaba a cabo debidamente al registrarlas en la oficina del Secreta-rio Ejecutivo de Puerto Rico bajo la referida ley general de registro de marcas de fábrica (311 U. S. 150, a las páginas 153, 157).
La apelada, como hemos visto, trató de cumplir con las disposiciones de la Ley Núm. 66. Dicha ley dispone el re-gistro de una marca de fábrica por el Secretario Ejecutivo de Puerto Rico '(sección 1), al demostrarse bajo juramento que el solicitante tiene derecho a usarla en Puerto Rico (sec-ción 2). Se provee para la notificación del propuesto regis-tro mediante publicación, y para casos de oposición al mismo (sección 5). La sección 6 dispone que “cuando dos o más marcas estén pendientes de registro, y estén en conflicto por su semejanza, el Secretario Ejecutivo decidirá cuál de éstas tendrá derecho al registro, basándose en la prioridad en cuanto al uso de la misma, hecho que habrá de probársele satisfactoriamente”. La sección 12 dispone “Que el regis-tro de una marca de fábrica bajo las disposiciones de esta ley será evidencia prima facie de propiedad”.
El método por el cual el Departamento de Hacienda intentó aprobar el uso de la etiqueta en cuestión por la firma de Ordóñez se revela por la siguiente declaración del Jefe del Negociado de Bebidas Alcohólicas:
“Sometieron dos etiquetas muy similar, casi casi igual, y estu-diando el asunto bajo varios puntos de vista nos pareció que teníamos *914que resolver la cuestión a base de cuál etiqueta llegó primero, no en cuestión de registration, (sic) de marca porque nosotros no tenemos que ver con eso.” (Bastardillas nuestras.)
Pero el artículo 6(D) no exige que el Tesorero, sin in-vestigar los hechos, apruebe las etiquetas para ron a base de la prioridad en el recibo de las solicitudes por él. El apli-car invariablemente tan rudimentario criterio, a la luz de (a) la corriente práctica mercantil mediante la cual muchas gestiones preliminares con miras a la explotación anteceden tanto a la venta de tales productos como al registro de sus marcas de fábrica, (b) la ley y los reglamentos federales que exigen la aprobación de tales etiquetas por la Administra-ción Federal de Alcohol, y (c) las disposiciones de la Ley Núm. 66 para el registro de marcas de fábrica, sería irrazo-nable, arbitrario y contrario al espíritu de la reglamentación y uso de marcas de fábrica.
El presente caso es un ejemplo casi perfecto de la nece-sidad de que el Tesorero investigue todas estas fases de la situación antes de decidir qué etiqueta “confundiría ... al público en general”. La apelada explotó esta marca de fá-brica; obtuvo la aprobación para su uso de la Administra-ción Federal de Alcohol; radicó una solicitud para su regis-tro ante el Secretario Ejecutivo bajo la Ley Núm. 66. La firma Ordóñez, por otro lado, simplemente llegó media hora antes que la apelada al escritorio del Tesorero. La Ley Núm. 66, y el mismo artículo 6(D) del Reglamento del Tesorero, tuvieron por objeto cubrir situaciones como la del presente caso, protegiendo a aquéllos que podían demostrar un anterior derecho de propiedad sobre una marca de fábrica. Los hechos en este caso, aunque quizá desconocidos para el Te-sorero en la época en que éste decidió segui-r la regla de pri-mero llegado, primero servido, claramente demuestran la ne-cesidad de investigar los hechos y de insistir en que se cum-pla con las disposiciones de registro de la Ley Núm. 66 con el fin de frustrar cualquier intento de enriquecerse a sí mismo *915a costa de otro. Véase Collman, Re Who Reaps Where Re Ras Not Sown: Unjust Enrichment in the Law of Unfair Competition, 55 Harv. L. Rev. 595.
Es casi innecesario añadir que el injunction era el remedio adecuado en este caso. El Juez Asociado Sr. Frankfurter recientemente empleó el siguiente lenguaje luminoso en el caso de Mishawaka Rubber and Woolen Mfg. Co. v. S. S. Kresge Co., — U. S. — , resuelto en mayo 4, 1942, al dis-cutir la naturaleza del derecho envuelto en caso tal: “La protección de las marcas de fábrica es el reconocimiento que hace la ley de la función psicológica de los símbolos. Si bien es cierto que vivimos por símbolos, no es menos cierto que compramos artículos guiándonos por ellos. Una marca de fábrica es un atrecho comercial que induce al comprador a seleccionar lo que él desea o lo que él ha sido inducido a creer que desea. El dueño de una marca explota esta pro-pensión humana haciendo toda clase de esfuerzos para im-pregnar el ambiente del mercado con el poder de atracción de un símbolo familiar. No importa los medios que se em-pleen, el propósito es el mismo — transmitir mediante la marca, a la mente de los compradores potenciales, la conve-niencia del producto en que aparece. Una vez conseguido esto, el dueño de la marca de fábrica posee algo de valor. Si alguien invade el magnetismo comercial del símbolo que el dueño ha creado, éste puede obtener reparación.” El Te-sorero le estaba impidiendo a la apelada ejercitar el valioso derecho de propiedad descrito por el Juez Asociado Sr. Frankfurter. Solamente el injunction podía detener su ac-tuación,

La orden de la corte de distrito concediendo el injunction preliminar será confirmada.

El Juez Asociado Sr. Travieso no intervino.